PER CURIAM.
Appeal by defendant from an order denying his motion for a new trial. It was stipulated at the trial that plaintiffs, on March 8, 1921, were the owners and in possession of the personal property described in the complaint. This action was brought to recover damages fof the conversion thereof by the defendant. The cause was tried to the court and an order made and filed to the effect that upon said date the defendant unlawfully seized said property; that the same was of the reasonable value of $261.25; that he refused to return the same upon demand duly made, and that he converted the same to 'his own use. The court also found that plaintiffs were indebted to the defendant for rent and borrowed money in the sum of $27, and that the same should be deducted from the value of the personal property converted and that plaintiffs were entitled to judgment for the balance.
The sole question raised upon this appeal is whether the evidence is sufficient to sustain the findings and conclusions of the court. We think it ample and that the decision should be sustained. Judgment when entered should be for $234.25, with interest, costs and disbursements.
Affirmed.